Title: To Alexander Hamilton from Henry Van Schaack, 6 August 1798
From: Van Schaack, Henry
To: Hamilton, Alexander


          
            My Dear General
            Pittsfield, August 6th, 1798.
          
          Under an impression of my having the Honor of being known to you I am surrounded by applicants to have their names transmitted to you for admission in the army of the united states. To repel this ardent spirit, so necessary in the present crisis, may not be advisable. to encourage it would probably would impose upon you too much trouble—In this situation I will once more give you the trouble of a letter in behalf of Mr. Joseph Kellogg of Canaan, in your State—he is a young man who sustains an irreproachable character—His father is Colo. Kellogg—a man of property and influence in his neighborhood—the young Gentleman is a Leut. of horse in the Militia, and is now disposed to enter the army—His ambition leads him to wish a Company of Foot—His zeal, in case he cannot be gratified in the command of a company,  carries him to lower his pretensions to a Lieutenancy of foot—He wished me to mention Doctor David Leavensworth—Surgeon to a Militia regiment—who is disposed to serve in the line of his profession—if no vacancy in that line is open he wishes to serve as a Subaltern in a marching Regt. I do not personally know Mr. Leavensworth—his General Character is well known and I am informed my Brother knows him so well as to have requested Mr. Sedgwick’s favorable attention to him 
          The people in this quarter live at so great a distance from the war office that personal application there is attended with much loss of time and expence—In the event of dispointment the expence and loss of time to applicants would feel both keenly. Perhaps the commander in chief may devise a mode of receiving applications nearer to those who apply than the Seat of government—In this hope I shall endeavour to  persuade those who consult with me, to rest easy until they know more—This, however, will be difficult; because it is feared that there is an influence in the Popular cities that will mar promotion at a distance. 
          I have the Honor to be with Sentiments of the highest respect Sir, your most obedient humble servant
          
            H. V. Schaack
          
          General Hamilton
        